UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 1, 2014 ANTRIABIO, INC. (Name of registrant in its charter) Delaware 000-54495 27-3440894 (State or jurisdiction (Commission File (IRS Employer of incorporation or Number) Identification No.) organization) 890 Santa Cruz Menlo Park, CA 94025 (Address of principal executive offices) (650) 241-9330 (Registrant's telephone number) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. As previously disclosed in AntriaBio, Inc.’s (the “Company”) Current Reports on Form 8-K filed with the SEC on January 16, 2014, April 1, 2014, and April 17, 2014, the Company completed a series of equity financings and related conversions of the Company’s outstanding convertible promissory notes (collectively, the “Transactions”). As a result of the Transactions, as of March 31, 2014, the number of issued and outstanding shares of the Company’s common stock increased from 40,000,000 to 102,940,314 shares of common stock.On May 1, 2014, the Company issued the press release attached hereto as Exhibit 99.1 announcing the effectiveness of a one (1) for six (6) reverse stock split (the “Reverse Split”).As a result of the Reverse Split, as of May 1, 2014, the number of issued and outstanding shares of the Company’s common stock decreased from 102,940,314 to 17,156,719 shares of common stock. In accordance with General Instruction B.2 of Form 8-K, the information set forth herein and in the press release is deemed to be “furnished” and shall not be deemed to be “filed” for purposes of the Securities Exchange Act of 1934, as amended.The information set forth in Item 7.01 of this Current Report on Form 8-K shall not be deemed an admission as to the materiality of any information in this Current Report on Form 8-K that is required to be disclosed solely to satisfy the requirements of Regulation FD. Item 9.01 Financial Statements and Exhibits EXHIBITDESCRIPTION 99.1Press Release, dated May 1, 2014* * The following exhibit relating to Item 7.01 is intended to be furnished to, not filed with, the SEC pursuant to Regulation FD. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ANTRIABIO, INC. DATE:May 1, 2014 By: /s/ Nevan Elam Nevan Elam Chief Executive Officer & Chairman of the Board -3- EXHIBIT INDEX EXHIBITDESCRIPTION 99.1Press Release, dated May 1, 2014* * The following exhibit relating to Item 7.01 is intended to be furnished to, not filed with, the SEC pursuant to Regulation FD. -4-
